 

Case 1:04-cv-00397-GBD-RLE Document 1034 Filed.06/13/21 | Pagelol
Ps : : : hye “rr ntareeee neem en 4

    

  

 

 

 

 

 

 

CSNY :
| OO CUMENT
: et BS sy NTC AR a :
UNITED STATES DISTRICT COURT : ae BRC CALEY BILpry [
SOUTHERN DISTRICT OF NEW YORK . Ne weve —. ;
we ee eee ee eee x IS Fiteo JUN Te aa:
MARK I. SOKOLOW et al., Seo
Plaintiffs, :
ORDER
-against- :
. 04 Civ. 397 (GBD)

PALESTINE LIBERATION ORGANIZATION et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Defendants’ letter request that the Court take judicial notice of its Supplemental Brief in
Fuld et al. y. Palestinian Liberation Organization et al. (“Fuld Brief’), (ECF No. 1031), is
GRANTED.

Plaintiffs’ letter request for leave to file a 15-page brief in response to new arguments in
Defendants’ Fuld Brief, (ECF No. 1032), is DENIED. Plaintiffs may submit a five page letter

response to Defendants’ Fuld Brief or may ask this Court to take judicial notice of Plaintiffs’

responsive brief filed in the Fu/d Action.

Dated: New York, New York

June 15, 2021
SO ORDERED.

Gram B. Dork

GYORGE B. DANIELS

United States District Judge

 

 

 
